CRICHTON, J.,
additionally concurs and assigns reasons.
hi concur in the denial of this writ application. While the defendant has a state constitutional right to “full voir diré examination of prospective jurors”, La. Const. art. 1, sec. 17,' this right is subject to reasonableness, and the scope of voir' dire is within the sound discretion of the trial judge. State v. Ball, 2000-2277, p. 23 (La.1/25/02), 824 So.2d 1089,1110. In contrast to what this defendant apparently believes, “[v]oir dire does not encompass unlimited inquiry by defendant into all possible prejudices of prospective jurors, including their opinions on evidence, or its weight, hypothetical questions, or questions of law that call for any prejudgment of supposed facts in the case.” Id,